Title: From Thomas Jefferson to Albert Gallatin, 18 September 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                                          
                     Monticello Sep. 18. 05.
                            
                            
                        
                  Th: Jefferson returns to mr Gallatin Gurley’s letter: no further intelligence being now expected on the subject of our affairs with Spain and some measures growing out of them requiring the earliest consideration possible, he asks the favor of mr Gallatin to attend if possible a cabinet meeting at Washington on the 4th. of October at 12. oclock. he presents him affectionate salutations.
               